DETAILED ACTION
This communication is in response to the claims filed on 02/22/2022. 
Application No: 16/564,831.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 A computer-implemented method comprising:
identifying a query comprising a digital image portraying an object having a plurality of attributes corresponding to a plurality of attribute groups; and
utilizing a base localization neural network of a cognitive attribution neural network to generate one or more localization feature vectors based on the digital image;
generating, based on the one or more localization feature vectors, a plurality of localization feature embeddings for the plurality of attribute groups;
determining, utilizing a plurality of attribute group classifiers of the cognitive attribution neural network, a set of attributes for the plurality of attribute groups based on the plurality of localization feature embeddings, each attribute group classifier of the plurality of attribute group classifiers configured to generate a subset of attributes corresponding to an attribute group of the plurality of attribute groups; and
generating tags for the object portrayed in the digital image based on the set of attributes.


 The representative claim 6 distinguish features are underlined and summarized below:
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
identify a query comprising a digital image portraying an object comprising a plurality of attributes of a plurality of attribute groups;
utilize a base localization neural network of a cognitive attribution neural network to generate one or more localization feature vectors based on the digital image;
generate, based on the one or more localization feature vectors, a plurality of localization feature embeddings for the plurality of attribute groups;
determine, utilizing a plurality of attribute group classifiers of the cognitive attribution neural network, a set of attributes for the plurality of attribute groups based on the plurality of localization feature embeddings, each attribute group classifier of the plurality of attribute group classifiers configured to generate a subset of attributes corresponding to an attribute group of the plurality of attribute groups; and
generate tags for the object portrayed in the digital image based on the set of attributes.

 
The representative claim 15 distinguish features are underlined and summarized below: 
A system comprising: 
one or more memory devices comprising: 
a digital image portraying an object; and a cognitive attribution neural network comprising a base localization neural network and a plurality of attribute group classifiers,
 wherein the base localization neural network comprises a plurality of alternating dilated convolution layers and inception layers; and 
one or more server devices that cause the system to: 
generate one or more localization feature vectors by analyzing the digital image via the plurality of alternating dilated convolution layers and inception layers of the base localization neural network of the cognitive attribution neural network; 
generate a plurality of attribute localization feature embeddings for a plurality of attribute groups based on the one or more localization feature vectors; 
determine, utilizing each attribute group classifier of the plurality of attribute group classifiers, a subset of attributes corresponding to an attribute group of the plurality of attribute groups, 
wherein a first attribute group classifier of the cognitive attribution neural network determines, based on a first attribute localization feature embedding, a first attribute for a first attribute group; and 
 a second attribute group classifier of the cognitive attribution neural network determines, based on a second attribute localization feature embedding, a second attribute for a second attribute group; and 
generate, for the object portrayed in the digital image, a first tag based on the first
attribute for the first attribute group and a second tag based on the second attribute for the second attribute group.
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 6 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
The closest combined references of HUANG, KERR and Podilchuk teaches following:
HUANG (US 20190354609 A1) teaches a visual search system comprised of a computing device, the computing device including an image processing engine for generating a feature vector representing a user-selected object in an image input, an object detection engine for locating one or more objects in the image input and for determining a category of a user-selected object from objects in the image input, the object detection engine using the category to generate a plurality of attributes for the user-selected object, a product data store for storing a plurality of tables storing one or more attributes associated with a category of the user-selected object, an attribute generation engine for generating a plurality of attribute options for each of the attributes of the user-selected object, and an attribute matching engine for comparing attributes and attribute options of the user-selected object with attributes and attribute options of visually similar products and images. 

KERR (US 20170097948 A1) teaches that specific attributes found in images can be used in a visual-based search. Utilizing machine learning, deep neural networks, and other computer vision techniques, attributes of images, such as color, composition, font, style, and texture can be extracted from a given image. A user can then select a specific attribute from a sample image the user is searching for and the search can be refined to focus on that specific attribute from the sample image. In some embodiments, the search includes specific attributes from more than one image. 

Podilchuk (US 20070288453 A1) teaches a system and method of searching multimedia databases using key images that returns image content ranked by degree of similarity to the key -images. A user accesses the search engine via a graphic user interface (GUI) that allows the user to enter key -images using drag-and-drop technology. The user may also enhance the description of the key -images using text based input, or used text based input to call up exemplary images. The user may also use Boolean logic to combine the key -images, and the key -images and text input, into search strings. The search strings may then be used to find matches from pre-indexed directories that have been created by analyzing content in advance. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
generate, based on the one or more localization feature vectors, a plurality of localization feature embeddings for the plurality of attribute groups;
determine, utilizing a plurality of attribute group classifiers of the cognitive attribution neural network, a set of attributes for the plurality of attribute groups based on the plurality of localization feature embeddings, each attribute group classifier of the plurality of attribute group classifiers configured to generate a subset of attributes corresponding to an attribute group of the plurality of attribute groups; and
generate tags for the object portrayed in the digital image based on the set of attributes.

HUANG teaches an image processing engine for generating a feature vector representing a user-selected object in an image input. However HUANG failed to teach one or more limitations including,
generate, based on the one or more localization feature vectors, a plurality of localization feature embeddings for the plurality of attribute groups;
determine, utilizing a plurality of attribute group classifiers of the cognitive attribution neural network, a set of attributes for the plurality of attribute groups based on the plurality of localization feature embeddings, each attribute group classifier of the plurality of attribute group classifiers configured to generate a subset of attributes corresponding to an attribute group of the plurality of attribute groups; and
generate tags for the object portrayed in the digital image based on the set of attributes.

	KERR and Podilchuk alone or combined failed to cure the deficiency of HUANG.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for generating tags for an object portrayed in a digital image based on predicted attributes of the object. Based on the generated tags, the disclosed systems can respond to tag queries and search queries. Further, For example, the disclosed systems utilize a deep neural network to efficiently localize and predict higher-order attributes or facets for query images. Based on the localization feature embeddings, the disclosed systems can utilize trained classifiers to predict attributes for different attribute groups. Based on these attributes, the disclosed systems can generate recommendations and/or respond to digital queries from various computer devices. Indeed, the disclosed systems can efficiently and flexibly support a variety of systems for providing digital content, such as generating accurate tags to allow for powerful exploration of a repository of digital images or accurately refining digital image searches from client devices.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645